Dismissed and Opinion filed February 6, 2003








Dismissed and Opinion filed February 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01200-CR
____________
 
EX
PARTE QUINCEY PRESTON
 
 

 
On
Appeal from the 262nd District Court
Harris
County, Texas
Trial
Court Cause No. 928,965
 

 
M
E M O R A N D U M   O P I N I O N




Appellant was charged with possession of a controlled
substance with intent to deliver and simple possession.  The trial court set pre-trial bond in the
amount of $30,000.00 on each charge, which appellant posted.  On October 21, 2002, appellant was late for
his court appearance and the trial court revoked both $30,000.00 bonds and
reset bond at $60,000.00 each.  Appellant
then filed a pre-trial application for writ of habeas corpus in the trial court
challenging the trial court=s decision to forfeit appellant=s bonds and reset bond at twice the
original amount.  This Court has been
advised that appellant has pleaded guilty to both charges.  The trial court sentenced appellant to seven
years= confinement in the Texas Department
of Criminal Justice--Institutional Division for possession with intent to
deliver, and one year confinement in a state jail facility for simple
possession.  Appellant=s guilty pleas render the issue of
pre-trial bond moot.  See
Ex parte Morgan, 335 S.W.2d 766 (Tex. Crim. App. 1960). 
Accordingly, we dismiss appellant=s appeal.  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).